DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-10, 12, 14-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choyi et al. (U.S. Patent Application Publication No. 2022/0029994 A1) (hereinafter Choyi).

Regarding claim 1, Choyi discloses an operation method of a machine-to-machine (M2M) apparatus in an M2M system (Figure 22A and paragraph 0232 disclose an example machine-to machine (M2M), Internet of Things (IoT), or Web of Things (WoT) communication system 10 in which one or more disclosed embodiments may be implemented.  Generally, M2M technologies provide building blocks for the IoT/WoT, and any M2M device, M2M gateway, M2M server, or M2M service platform may be a component or node of the IoT/WoT as well as an IoT/WoT Service Layer, etc.  Any of the client, proxy, or server devices illustrated in any of FIGS. 3-19 may comprise a node of a communication system, such as the ones illustrated in FIGS. 2, 3, 20, 22A, and 22B.  Figure 18 and paragraph 0206 disclose an example De-Attachment Process (DAP) is shown in an example system 1800 that includes an example device (Dev_A), an AF1, and the TEI 308), comprising:
receiving, by a processor, a first operation request message requesting an operation for a resource from a counterpart M2M apparatus (Figure 18 and paragraph 0207 discloses at 1, in accordance with the illustrated example, Dev_A sends an EAP Request message to the TEI 308, containing a request for De-Attachment.  Figure 22C and paragraph 0242 disclose a block diagram of an example hardware/software architecture of a node of a network, such as one of the clients, servers, or proxies illustrated in FIGS. 2-19, which may operate as an M2M server, gateway, device, or other node in an M2M network such as that illustrated in FIGS. 2, 3, 20, 22A, and 22B.  As shown in FIG. 22C, the node 30 may include a processor 32, non-removable memory 44, removable memory 46, a speaker/microphone 38, a keypad 40, a display, touchpad, and/or indicators 42, a power source 48, a global positioning system (GPS) chipset 50, and other peripherals 52);
transmitting, by the processor, a first operation response message responding to the first operation request message to the counterpart M2M apparatus (Figure 18 and paragraph 0209 disclose at 6, in accordance with the illustrated example, the AF1 extracts the EAP-Response/De-Attachment Initiated message containing the Nonce2 and the MAC3, and sends it to the Dev_A);
receiving, by the processor, a second operation request message requesting the operation for the resource from the counterpart M2M apparatus responding to the first operation response message (Figure 18 and paragraph 0209 disclose at 9, the Dev_A, upon receiving the EAP-Response message, verifies the MAC3 and prepares a request an optional confirmation of the DAP.  At 10, the Dev_A sends an EAP-Request/De-Attachment Confirmation message to the TEI 308 that contains a Nonce3 and an associated MAC4 that was generated on the message using the Nonce3); and
performing, by the processor, the operation for the resource based on the second operation request message (Figure 18 and paragraph 0210 disclose at 14, the AF1, upon receiving the Radius-Response message from the TEI 308, verifies MAC7 and initiates purging of security context associated with Dev_A).

Regarding claim 2, as applied to claim 1 above, Choyi further discloses wherein the operation response message includes information requesting confirmation for the operation for the resource (Figure18 and paragraph 0209 disclose at 6, in accordance with the illustrated example, the AF1 extracts the EAP-Response/De-Attachment Initiated message containing the Nonce2 and the MAC3, and sends it to the Dev_A.  At 9, the Dev_A, upon receiving the EAP-Response message, verifies the MAC3 and prepares a request an optional confirmation of the DAP.  At 10, the Dev_A sends an EAP-Request/De-Attachment Confirmation message to the TEI 308 that contains a Nonce3 and an associated MAC4 that was generated on the message using the Nonce3).

Regarding claim 3, as applied to claim 2 above, Choyi further discloses wherein the second operation request message includes response information for the information requesting confirmation for the operation for the resource comprised in the first operation response message (Figure 18 and paragraph 0209 disclose at 9, the Dev_A, upon receiving the EAP-Response message, verifies the MAC3 and prepares a request an optional confirmation of the DAP.  At 10, the Dev_A sends an EAP-Request/De-Attachment Confirmation message to the TEI 308 that contains a Nonce3 and an associated MAC4 that was generated on the message using the Nonce3).

Regarding claim 5, as applied to claim 1 above, Choyi further discloses generating, by the processor, operation identification (ID) information based on a reception result of the first operation request message (Figure 18 and paragraph 0209 disclose at 6, in accordance with the illustrated example, the AF1 extracts the EAP-Response/De-Attachment Initiated message containing the Nonce2 and the MAC3, and sends it to the Dev_A),
wherein the first operation response message further includes the operation ID information (Figure 18 and paragraph 0209 disclose at 6, in accordance with the illustrated example, the AF1 extracts the EAP-Response/De-Attachment Initiated message containing the Nonce2 and the MAC3, and sends it to the Dev_A).

Regarding claim 7, as applied to claim 1 above, Choyi further discloses transmitting, to the counterpart M2M apparatus, a second operation response message indicating that the operation for the resource is performed (Figure 18 and paragraph 0210 disclose at 15, the AF1 forwards the EAP-Response/De-Attachment Confirmation message to the Dev_A).

Regarding claim 8, Choyi discloses an operation method of an M2M apparatus in an M2M system (Figure 22A and paragraph 0232 disclose an example machine-to machine (M2M), Internet of Things (IoT), or Web of Things (WoT) communication system 10 in which one or more disclosed embodiments may be implemented.  Generally, M2M technologies provide building blocks for the IoT/WoT, and any M2M device, M2M gateway, M2M server, or M2M service platform may be a component or node of the IoT/WoT as well as an IoT/WoT Service Layer, etc.  Any of the client, proxy, or server devices illustrated in any of FIGS. 3-19 may comprise a node of a communication system, such as the ones illustrated in FIGS. 2, 3, 20, 22A, and 22B.  Figure 18 and paragraph 0206 disclose an example De-Attachment Process (DAP) is shown in an example system 1800 that includes an example device (Dev_A), an AF1, and the TEI 308), comprising:
transmitting, by a processor, a first operation request message requesting an operation for a resource to a counterpart M2M apparatus ((Figure 18 and paragraph 0207 discloses at 1, in accordance with the illustrated example, Dev_A sends an EAP Request message to the TEI 308, containing a request for De-Attachment.  Figure 22C and paragraph 0242 disclose a block diagram of an example hardware/software architecture of a node of a network, such as one of the clients, servers, or proxies illustrated in FIGS. 2-19, which may operate as an M2M server, gateway, device, or other node in an M2M network such as that illustrated in FIGS. 2, 3, 20, 22A, and 22B.  As shown in FIG. 22C, the node 30 may include a processor 32, non-removable memory 44, removable memory 46, a speaker/microphone 38, a keypad 40, a display, touchpad, and/or indicators 42, a power source 48, a global positioning system (GPS) chipset 50, and other peripherals 52);
receiving, by the processor, a first operation response message responding to the first operation request message from the counterpart M2M apparatus (Figure 18 and paragraph 0209 disclose at 6, in accordance with the illustrated example, the AF1 extracts the EAP-Response/De-Attachment Initiated message containing the Nonce2 and the MAC3, and sends it to the Dev_A); and
transmitting, by the processor, a second operation request message requesting the operation for the resource to the counterpart M2M apparatus responding to the first operation response message (Figure 18 and paragraph 0209 disclose at 9, the Dev_A, upon receiving the EAP-Response message, verifies the MAC3 and prepares a request an optional confirmation of the DAP.  At 10, the Dev_A sends an EAP-Request/De-Attachment Confirmation message to the TEI 308 that contains a Nonce3 and an associated MAC4 that was generated on the message using the Nonce3).

Regarding claim 9, as applied to claim 8 above, Choyi further discloses wherein the operation response message includes information requesting confirmation for the operation for the resource (Figure18 and paragraph 0209 disclose at 6, in accordance with the illustrated example, the AF1 extracts the EAP-Response/De-Attachment Initiated message containing the Nonce2 and the MAC3, and sends it to the Dev_A.  At 9, the Dev_A, upon receiving the EAP-Response message, verifies the MAC3 and prepares a request an optional confirmation of the DAP.  At 10, the Dev_A sends an EAP-Request/De-Attachment Confirmation message to the TEI 308 that contains a Nonce3 and an associated MAC4 that was generated on the message using the Nonce3).

Regarding claim 10, as applied to claim 9 above, Choyi further discloses wherein the second operation request message includes response information for the information requesting confirmation for the operation for the resource comprised in the first operation response message ((Figure 18 and paragraph 0209 disclose at 9, the Dev_A, upon receiving the EAP-Response message, verifies the MAC3 and prepares a request an optional confirmation of the DAP.  At 10, the Dev_A sends an EAP-Request/De-Attachment Confirmation message to the TEI 308 that contains a Nonce3 and an associated MAC4 that was generated on the message using the Nonce3).

Regarding claim 12, as applied to claim 8 above, Choyi further discloses wherein the first operation response message further includes operation identification (ID) information that is generated by the counterpart M2M apparatus based on a reception result of the first operation request message (Figure 18 and paragraph 0209 disclose at 6, in accordance with the illustrated example, the AF1 extracts the EAP-Response/De-Attachment Initiated message containing the Nonce2 and the MAC3, and sends it to the Dev_A).

Regarding claim 14, as applied to claim 8 above, Choyi further discloses receiving, from the counterpart M2M apparatus, a second operation response message indicating that the operation for the resource is performed (Figure 18 and paragraph 0210 disclose at 15, the AF1 forwards the EAP-Response/De-Attachment Confirmation message to the Dev_A).

Regarding claim 15, Choyi discloses an M2M apparatus in an M2M system (Figure 22A and paragraph 0232 disclose an example machine-to machine (M2M), Internet of Things (IoT), or Web of Things (WoT) communication system 10 in which one or more disclosed embodiments may be implemented.  Generally, M2M technologies provide building blocks for the IoT/WoT, and any M2M device, M2M gateway, M2M server, or M2M service platform may be a component or node of the IoT/WoT as well as an IoT/WoT Service Layer, etc.  Any of the client, proxy, or server devices illustrated in any of FIGS. 3-19 may comprise a node of a communication system, such as the ones illustrated in FIGS. 2, 3, 20, 22A, and 22B), comprising:
a transceiver configured to transmit and receive a signal (Figure 22C and paragraph 0242 disclose a block diagram of an example hardware/software architecture of a node of a network, such as one of the clients, servers, or proxies illustrated in FIGS. 2-19, which may operate as an M2M server, gateway, device, or other node in an M2M network such as that illustrated in FIGS. 2, 3, 20, 22A, and 22B.  As shown in FIG. 22C, the node 30 may include a processor 32, non-removable memory 44, removable memory 46, a speaker/microphone 38, a keypad 40, a display, touchpad, and/or indicators 42, a power source 48, a global positioning system (GPS) chipset 50, and other peripherals 52.  The node 30 may also include communication circuitry, such as a transceiver 34 and a transmit/receive element 36); and
a processor configured to operate the transceiver (Figure 22C and paragraph 0244 disclose the processor 32 is coupled to its communication circuitry (e.g., transceiver 34 and transmit/receive element 36).  The processor 32, through the execution of computer executable instructions, may control the communication circuitry in order to cause the node 30 to communicate with other nodes via the network to which it is connected),
wherein the processor is further configured to:
receive a first operation request message requesting an operation for a resource from a counterpart M2M apparatus (Figure 18 and paragraph 0207 discloses at 1, in accordance with the illustrated example, Dev_A sends an EAP Request message to the TEI 308, containing a request for De-Attachment.  Figure 22C and paragraph 0242 disclose a block diagram of an example hardware/software architecture of a node of a network, such as one of the clients, servers, or proxies illustrated in FIGS. 2-19, which may operate as an M2M server, gateway, device, or other node in an M2M network such as that illustrated in FIGS. 2, 3, 20, 22A, and 22B.  As shown in FIG. 22C, the node 30 may include a processor 32, non-removable memory 44, removable memory 46, a speaker/microphone 38, a keypad 40, a display, touchpad, and/or indicators 42, a power source 48, a global positioning system (GPS) chipset 50, and other peripherals 52),
transmit a first operation response message responding to the first operation request message to the counterpart M2M apparatus (Figure 18 and paragraph 0209 disclose at 6, in accordance with the illustrated example, the AF1 extracts the EAP-Response/De-Attachment Initiated message containing the Nonce2 and the MAC3, and sends it to the Dev_A),
receive a second operation request message requesting the operation for the resource from the counterpart M2M apparatus responding to the first operation response message (Figure 18 and paragraph 0209 disclose at 9, the Dev_A, upon receiving the EAP-Response message, verifies the MAC3 and prepares a request an optional confirmation of the DAP.  At 10, the Dev_A sends an EAP-Request/De-Attachment Confirmation message to the TEI 308 that contains a Nonce3 and an associated MAC4 that was generated on the message using the Nonce3), and
perform the operation for the resource based on the second operation request message (Figure 18 and paragraph 0210 disclose at 14, the AF1, upon receiving the Radius-Response message from the TEI 308, verifies MAC7 and initiates purging of security context associated with Dev_A).

Regarding claim 16, as applied to claim 15 above, Choyi further discloses wherein the operation response message includes information requesting confirmation for the operation for the resource, and wherein the second operation request message includes response information for the information requesting confirmation for the operation for the resource that is comprised in the first operation response message (Figure18 and paragraph 0209 disclose at 6, in accordance with the illustrated example, the AF1 extracts the EAP-Response/De-Attachment Initiated message containing the Nonce2 and the MAC3, and sends it to the Dev_A.  At 9, the Dev_A, upon receiving the EAP-Response message, verifies the MAC3 and prepares a request an optional confirmation of the DAP.  At 10, the Dev_A sends an EAP-Request/De-Attachment Confirmation message to the TEI 308 that contains a Nonce3 and an associated MAC4 that was generated on the message using the Nonce3).

Regarding claim 18, as applied to claim 15 above, Choyi further discloses wherein the processor is further configured to generate operation identification (ID) information based on a reception result of the first operation request message, and wherein the first operation response message includes the operation ID information (Figure 18 and paragraph 0209 disclose at 6, in accordance with the illustrated example, the AF1 extracts the EAP-Response/De-Attachment Initiated message containing the Nonce2 and the MAC3, and sends it to the Dev_A).

Regarding claim 20, as applied to claim 15 above, Choyi further discloses wherein the processor is further configured to transmit a second operation response message indicating that the operation for the resource is performed (Figure 18 and paragraph 0210 disclose at 15, the AF1 forwards the EAP-Response/De-Attachment Confirmation message to the Dev_A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choyi in view of Prince (U.S. Patent Application Publication No. 2004/0148506 A1) (hereinafter Prince).

Regarding claims 4 and 17, as applied to claims 1 and 15 above, Choyi discloses the claimed invention except explicitly disclosing wherein the second operation request message is transmitted within a preset time-window from a reception time of the first operation request message.
In analogous art, Prince discloses wherein the second operation request message is transmitted within a preset time-window from a reception time of the first operation request message (Figure 11 and paragraph 0058 disclose if, within a prescribed period of time (561), there is no reply to the verification e-mail confirming the desire to remove the address the request to delete, the entry is discarded (581).  If there is a reply confirming the request then the entry is marked on Master Do-Not-Contact List to be removed from that list and Client Do-Not-Contact Lists (572)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a reply within a prescribed period of time, as described in Prince, with sending a message, as described in Choyi, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a reply within a prescribed period of time of Prince with sending a message of Choyi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Prince.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Choyi and Prince to obtain the invention as specified in claims 4 and 17.

Regarding claim 11, as applied to claim 8 above, Choyi discloses the claimed invention except explicitly disclosing wherein the transmitting of the second operation request message to the counterpart M2M apparatus transmits the second operation request message within a preset time-window from a transmitting time of the first operation request message.
In analogous art, Prince discloses wherein the transmitting of the second operation request message to the counterpart M2M apparatus transmits the second operation request message within a preset time-window from a transmitting time of the first operation request message (Figure 11 and paragraph 0058 disclose if, within a prescribed period of time (561), there is no reply to the verification e-mail confirming the desire to remove the address the request to delete, the entry is discarded (581).  If there is a reply confirming the request then the entry is marked on Master Do-Not-Contact List to be removed from that list and Client Do-Not-Contact Lists (572)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a reply within a prescribed period of time, as described in Prince, with sending a message, as described in Choyi, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a reply within a prescribed period of time of Prince with sending a message of Choyi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Prince.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Choyi and Prince to obtain the invention as specified in claim 11.
Allowable Subject Matter
Claims 6, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Considering claim 6, the best prior art found during the prosecution of the present application, Choyi, fails to disclose, teach, or suggest the limitations of wherein the performing of the operation for the resource performs the operation for the resource, when operation ID information in the second operation request message is identical with the operation ID information of the first operation response message in combination with and in the context of all of the other limitations in claim 6.
Considering claim 13, the best prior art found during the prosecution of the present application, Choyi, fails to disclose, teach, or suggest the limitations of wherein the second operation request message includes operation ID information that is identical with the operation ID information of the first operation response message in combination with and in the context of all of the other limitations in claim 13.
Considering claim 19, the best prior art found during the prosecution of the present application, Choyi, fails to disclose, teach, or suggest the limitations of wherein the second operation request message includes the operation ID information in the first operation response message in combination with and in the context of all of the other limitations in claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Mcevilly et al. (U.S. Patent Application Publication No. 2003/0151621 A1) discloses user interface system;
Toto (U.S. Patent Application Publication No. 2004/0078216 A1) discloses clinical trial process improvement method and system;
Koo et al. (U.S. Patent Application Publication No. 2004/0123313 A1) discloses method for updating key in DCATV conditional access system;
Wilson et al. (U.S. Patent Application Publication No. 2004/0192299 A1) discloses apparatus and systems for providing location-based services within a wireless network;
Simons et al. (U.S. Patent Application Publication No. 2005/0125273 A1) discloses system and method for interactive coordination of time schedules and project opportunities;
Terada et al. (U.S. Patent Application Publication No. 2006/0212394 A1) discloses electronic value exchange system and electronic value exchange method;
Geelen et al. (U.S. Patent Application Publication No. 2007/0271328 A1) discloses buddy system for navigation devices;
Louch et al. (U.S. Patent Application Publication No. 2008/0034314 A1) discloses management and generation of dashboards;
Van Os et al. (U.S. Patent Application Publication No. 2009/0228322 A1) discloses processing invitations and accepting configuration information on a device;
Gal et al. (U.S. Patent Application Publication No. 2011/0065082 A1) discloses device, system, and method of educational content generation;
Koenig et al. (U.S. Patent Application Publication No. 2013/0138424 A1) discloses context-aware interaction system using a semantic model;
Bayraktar et al. (U.S. Patent Application Publication No. 2014/0287786 A1) discloses internet-based short message retrieval and display system;
Li et al. (U.S. Patent Application Publication No. 2015/0134428 A1) discloses connected toll pass;
Dees et al. (U.S. Patent Application Publication No. 2015/0205747 A1) discloses host device, client device and method for wireless docking in a dynamic environment for multiple clients;
Koval et al. (U.S. Patent Application Publication No. 2017/0039372 A1) discloses devices, systems and methods for upgrading firmware in intelligent electronic devices;
Park et al. (U.S. Patent Application Publication No. 2018/0248971 A1) discloses method and apparatus for receiving profile by terminal in mobile communication system;
Nam et al. (U.S. Patent Application Publication No. 2019/0014570 A1) discloses beam management for physical downlink control channel (PDCCH) transmission and reception;
Cheng et al. (U.S. Patent Application Publication No. 2019/0140837 A1) discloses remote management method, and device;
Salmela et al. (U.S. Patent Application Publication No. 2020/0084610 A1) discloses methods and entities for ending a subscription;
Narayanan (U.S. Patent Application Publication No. 2021/0160340 A1) discloses cross-platform digital content storage and sharing system;
Dongieux (U.S. Patent Application Publication No. 2021/0182240 A1) discloses information deletion assurance system using distributed ledger; and
Peylo et al. (U.S. Patent Application Publication No. 2022/0030431 A1) discloses credentials management.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642